Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 09/16/2021 have been fully considered but they are not persuasive. Applicant asserts (page 6 of Remarks):
a)	Independent claim 1 recites "registering with a location-based service configured to provide oil and gas data to a software application running on a smartphone." The Office Action alleges Vestal discloses this limitation at paragraphs 52-53, and 65. See Office Action at 3. Applicant respectfully disagrees. Vestal discloses user profiles that are registered with a server, but that disclosure does not disclose registering with a location-based service that is also "configured" to "provide oil and gas data to a software application running on a smartphone." 
b)	However, the Examiner very kindly point out to Server 24 (i.e. location server) can be any well-known shared computer located on RAIS system 20, which can function as the gatekeeper, controlling all functions of the present invention (Vestal, ¶0045). Also, the data received by server 24 from data sources 32, 34, 36, and 38 can be used by processor 30 to create a graphical user interface utilized during user sessions.  Geospatial data source 38 can also be responsible for maintaining relationships between the location of projects executed by rigs identified by the other databases (data sources 32, 34, and 36) and geological, economic, political, and cultural records relevant to the decision process of information consumers.  Processor 30 can utilize the data from data sources 32, 34, and 36 and can integrate it with data geospatial data source 38 (using GIS technology) to produce a graphical map illustrating the desired data.  For example, GIS can utilize satellite images generated through remote sensing to produce a map-like layer of the number of rigs in a given area, historical rig attributes, time-based animations of rig behavior, or any other desired attribute. The GIS technology used by processor 30 also can allow a user to personalize the interactive geographical visualization of the rig activity data received from data sources 32, 34, 36, and 38 and displayed on communication devices 44.  A feature of embodiment of the present invention allows individuals to tailor the type, amount, and format of the data they desire to pull, as well as when they wish to have an update and through which channel (e.g., website, RSS feed, etc.).  Such personalized attributes can include: (1) information (both "pushed" and "pulled") based on user profiles registered with server 24 (emphasis added); (2) user queries which present geospatial interfaces that visualize rig activity information based upon a combination of attributes such as, for example, (a) business attributes based upon specified operators or service companies; (b) rig attributes specified by rig equipment or performance; (c) activity attributes specified by oil or gas drilling or time of drilling; (d) location attributes specified by latitude/longitude, geographical or political jurisdictions, or onshore/offshore data; (e) geology attributes specified by geological provinces or basins; or (f) historical or time-dependent attributes, such as evolution of rig (or related) activity in a region over a period of time; (3) geospatial presentation of activity information layered on top of economic, geological or geographical, political, or cultural data; and/or (4) attributes which dictate how often the user desires to receive the rig data (e.g., fixed calendar intervals, in response to certain events, or on-demand) (Vestal, ¶0052-53). Further, or other graphical application program) and to receive drilling rig activity data and digital mapping data.  Each communication device can also include a user display in communication with the processor of the user communication device 44 to display indicia of a drilling rig location and/or other activity or trend information overlaid upon and spatially oriented to at least portions of a displayed digital map.  Each communication device 44 can further include a user interface in communication with the processor of the user communication device to provide each of a corresponding plurality of users with online access to the drilling rig activity data over the communication network 22 to thereby view the drilling rig location for each of the plurality of drilling rigs (Vestal, ¶0065). Therefore, Vestal teaches registering with server 24 (i.e. location based service) which is in controlling all the functions and it is configured to deliver or provide oil and gas data to a graphical application program (i.e. software application) operating or running on a communication device (i.e. smartphone). 
c)	Applicant further asserts (page 7 of Remarks): independent claim 1 also recites "displaying an icon associated with an oil or gas well via the software application that is within a geo-fenced drilling operation that, when displayed, is oriented to a surface area." Similarly, independent claim 12 recites "display, on the graphical user interface, two or more icons wherein each icon represents an oil or gas well that is within a geo-fenced drilling operation." The Office Action alleges Vestal discloses these limitations at 
d)	However, the Examiner very kindly directs applicant to models, systems, and methods for capturing, recording, transmitting, managing, providing quality assurance, analyzing, querying, reporting, and creative interactive visual presentations of data related to rig activity worldwide.  More specifically, this rig activity data includes global records of oil and gas drilling along with certain characteristics of the rigs and the wells they drill (emphasis added) (Vestal, ¶0041). Also, communication device 44 to display indicia of a drilling rig location and/or other activity or trend information overlaid/surface upon and spatially (i.e. area) oriented to at least portions of a displayed digital map.  Each communication device 44 can further include a user interface in communication with the processor of the user communication device to provide each of a corresponding plurality of users with online access to the drilling rig activity data over the communication network 22 to thereby view the drilling rig location for each of the plurality of drilling rigs (Vestal, ¶0065). Further, selected portion of a map overlaid with the drilling rigs icons 85.  The activity interface 91 includes several features including icons for performing the following functions of zoom in, zoom out, grab, zoom all the way out, select drilling rigs or projects for analysis, provide details for selected drilling rigs or projects, clear selections, provide reports, and provide time lapsed trend data.  drilling rig icons 85 in and out of the area of interest (i.e., existence or removal) and/or physical movement within the displayed area of interest (i.e. geofence), for example, in the form of streaming video.  Beneficially, such imagery enhances visualization of a growth or decline in the area of interest.  Note, the drilling rigs or projects were overlaid upon the map image in FIGS. 6 and 7.  Alternatively, the image could have been a vertical planar or three-dimensional image illustrating depth into the earth.  Accordingly, the trend information could show progression in an increase in a depth, changes in trajectory, or other data, for either an individual drilling rig or project, or a herd of drilling rigs or projects. Additionally, other icons (not shown) can include those to provide either reports or trend information, visually illustrated as a function of time (i.e., progressive motion), or simple graphs or spreadsheets providing crew record data, power ratings of motors on the rig, reliability or maintenance records.  Such other icons can also include those to provide real-time video at the site, or portions thereof, or a picture of the rig, etc. (Vestal, ¶0069-70). Thus, Vestal teaches displaying icon(s) associated with drilling activity (i.e. an oil or gas well) via graphical application program (i.e. software application) that is within a 
e)	Applicant further asserts: Vestal does not suggest or disclose “providing a notification to a user based upon activity occurring within the geo-fenced drilling operation".
f)	However, the Examiner very kindly directs applicant to Icon 97 can be selected to provide detailed reports (i.e. notifications) including compiled and summarized information as shown, for example, in FIG. 9 (Vestal, ¶0069). Fig.9 is a diagram of a table providing activity report of geospatial/geofence drilling operations. 
g)	Applicant also asserts (page 7-8 of Remarks): Independent claim 1 further recites "displaying one or more permit details related to a rig on the touchscreen and within the geo-fenced drilling operation." Similarly, claim 9 recites "displaying one or more permits related to the oil or gas well within a geo-fenced drilling operation" and claim ATTORNEY DOCKET No. 2695.0018PATENTSERIAL No. 15/816,88312 recites "display one or more permits associated with the two or more oil or gas wells that are within the geo-fenced drilling operation while also displaying the geo-fenced drilling operation." Annaiyappa does not discuss permit data at all and relates to a report engine for archiving reports. Annaiyappa does not discuss "permit details" at all. In sum, Annaiyappa does not disclose "permit details" let alone "displaying one or more permit details related to a rig on the touchscreen and within the geo-fenced drilling operation" as required by claim 1 or "displaying one or more permits related to the oil or gas well within a geo-fenced drilling operation" as required by claim 9 or "display one or more permits associated with the two or more oil or gas wells that are within the geo-fenced 
h)	However, the Examiner very kindly directs applicant to report engine 206 collects information about the drilling operation and make the information available for continual and periodic report, and for historic archival purposes, singly or in varied combination.  The report engine 206 may interact with the operator through the control engine 200 to assist the operator in completing reports and collecting archival information in an accurate and timely manner.  The report engine 206 is integrated because it contains reporting, documenting (i.e. permit) and archival functions for all the systems within the automation system 20, and had the capacity to incorporate more operational systems (Annaiyappa, ¶0025). Also, display area 606 includes information regarding drilling operations and the rig drilling system 330, including the ROP, gas units, hook load, WOB, pump pressure, RPM's, total pit volume, and total pump operation time.  A rig drilling data system 330 may obtain information to display in display are 606 from a variety of sources, including a hook load sensor, a pump pressure sensor, a pump stroke sensor, a casing pressure sensor, a return flow sensor, a block position or ROP sensor, a pit levels sensor, a bit torque sensor, a bit RPM sensor, a top drive elevator position sensor, a MWD sensor, and an alarm system.  The sensors within rig drilling system 330 may provide analog or digital signals to the automation system 200, wherein the processor 24 uses the information to render a representative image of what the data means through the user interface 22, which in this example is the display screen 600 (i.e. touch screen display).  The connection between the sensors and the automation system 200 may be made with dedicated connections or may be connected display other information than that shown, pertaining to the rig drilling system 330 (Annaiyappa, ¶0076). In addition, operation of the rig during drilling operations, works at a primary control station.  It is typical for a driller to keep a desk area from where drilling operations are coordinated and the operational documentation (i.e. permit information) is maintained (Annaiyappa, ¶0006).
i)	Applicant further asserts (page 9 of Remarks): Annaiyappa does not teach or suggest displaying whether an oil or gas well is vertical or horizontal, the depth of the oil or gas well, and the API number of the oil or gas well.
j)	However, the Examiner very kindly point out to provide a method of augmenting a traditional rig with automated systems to reduce time to rig up and rig down (i.e. vertical or horizontal) (Annaiyappa, ¶0008). Also, reports of drilling operations includes depth plots (Annaiyappa, ¶0035). Further, display other information (i.e. API number) than that shown, pertaining to the rig drilling system 330 (Annaiyappa, ¶0076).
ATTORNEY DOCKET No. 2695.0018PATENTSERIAL No. 15/816,883 k)	Independent claim 12 recites a software application operable to "create a route between two or more oil and gas wells; and display the route on the graphical mapping interface." IMES it does not disclose use of a software application to create a route between two or more oil and gas wells. 
l)	However, the Examiner very kindly directs applicant to Site 202 can include a residential site, and industrial site (i.e. oil or gas well), a manufacturing site, a commercial site, or any combination thereof (IMES, ¶0045). Also, control data can be provided in response to a detection of a travel direction (i.e. route) and a distance between mobile device 210 having location reporting device, and site 202 (i.e. oil or gas . 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
m)	Applicant's arguments with regards to dependent claims are based on the deficiency of the references to support the limitations of independent claims. The arguments are respectfully traversed for the same reason(s) as stated above for rejection of independent claims.
3.	Therefore, the limitations of the claims are met and the rejection is made final. 
Claim Rejections - 35 USC § 103
4.	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Vestal (US 20100114493 A1) in view of IMES (US 20120046859 A1) and further in view of Annaiyappa (US 20080173480 A1). 
 	As per claim 1, Vestal teaches a method related to monitoring oil or gas wells (Vestal, ¶0041, a method related to recording/monitoring oil or gas wells; also see ¶0052), the method comprising: registering with a location-based service configured to provide oil and gas data to a software application running on a smartphone (Vestal, ¶0052-53 and ¶0065, registering with location server/service (i.e. GIS technology) configured to provide oil and gas data to an application program on the communication device (i.e. smartphone)); providing a graphical mapping interface on the smartphone through the software application (Vestal, ¶0052, produce/provide a graphical mapping interface on the communication device); displaying an icon associated with an oil or gas well via the software application that is within a geo-fenced drilling operation that (Vestal, ¶0069-70, displaying icons related with oil or gas data or well on the communication device that is within physical area of interest (i.e. geospatial/geofence) drilling project/operation), when displayed, is oriented to a surface area (Vestal, ¶0065, when displaying is spatially (i.e. area) oriented overlaid/surface); providing a notification to a user based upon activity occurring within the geo-fenced drilling operation (Vestal, 
receiving a selection through an input via a touchscreen on a graphical user interface (Vestal, ¶0048 and ¶0013, receiving a selection from user via input by touchscreen of user interface), which provides additional information associated with the geo-fenced drilling operation (Vestal, ¶0048 and ¶0113, receiving via touch screen of communication device user input such as text which provides additional information related to geospatial drilling project). 
 	However, Vestal does not explicitly teach displaying a distance from the smartphone to at least one oil or gas well.
 	In the same field of endeavor, IMES teaches displaying a distance from the smartphone to at least one oil or gas well (IMES, ¶0068 and ¶0150, displaying on the mobile device display 508 a distance from the mobile device to site 202 (site 202 according to an aspect of the disclosure site 202 can include a residential site, and industrial site (i.e. oil or gas well), a manufacturing site, a commercial site, or any combination thereof)). 
 	It would have being obvious to one of ordinary skill in the art, at the time the invention was made to apply IMES to Vestal so that mobile energy management system at a site using the proximity detection of a mobile device based upon the detection of a plurality of zones to simultaneously present the boundary of each zone and the current 
 	However, Vestal in view of IMES does not explicitly teach displaying one or more permit details related to rig on the touchscreen and within the geofence drilling operation. 
	In the same field of endeavor, Annaiyappa teaches displaying one or more permit details related to rig on the touchscreen and within the geofence drilling operation (Annaiyappa, ¶0025 and ¶0076, displaying document/permit information related to rig drilling operation on the display screen 600 (i.e. touchscreen display; ¶0058) and within the drilling operation area).  
	It would have been obvious to one ordinary skill in the art at the time the invention was made to have modified the teaching of Vestal in view of IMES to incorporate Annaiyappa’s teaching of device, method and system for augmenting a traditional drilling or workover rig with automated operational, monitoring and reporting system to improve efficiency and provide more capability for less investment for the end user (Annaiyappa, ¶0008). 
As per claim 2 as applied to claim 1 above, Vestal teaches displaying a text box comprising a well identification and a hyperlink to a well log associated with the well ID (Vestal, ¶0088-89 and ¶0111, displaying a webpage includes well identification and hyperlink to well log related to well identification). 
 	As per claim 3 as applied to claim 1 above, Vestal teaches displaying a well identification number (Vestal, ¶0089, displaying a well identification number) and an 
 	As per claim 4 as applied to claim 1 above, Vestal teaches displaying a well identification number and a link to an adaptive drilling profile for the oil or gas well associated with a well identification (Vestal, ¶0089, displaying a well identification number and a webpage/link to drilling record/profile for the oil or gas well associated with a well identification). 
B)	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vestal (US 20100114493 A1) in view of IMES (US 20120046859 A1) and further in view of Annaiyappa (US 20080173480 A1) and Williams (US 20150000980 A1). 
 	As per claim 5 as applied to claim 1 above, Vestal, IMES and Annaiyappa does not explicitly teaches displaying an indication of well depth, a name of the operator of the oil or gas well, an API number, and the distance to the oil or gas well at the same time.  
 	In the same field of endeavor, Williams teaches displaying an indication of well depth, a name of the operator of the oil or gas well, an API number, and the distance to the oil or gas well at the same time (Williams, ¶0081-83, representing well depth, operator of the well, API units/numbers, distance to the well at the real time).
 	 It would have been obvious to one ordinary skill in the art at the time the invention was made to have modified the teaching of Vestal, IMES and Annaiyappa to incorporate Williams’s teaching of method of drilling a well includes selecting a target subterranean reservoir and estimating the formation depth of the target reservoir and 
C)	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vestal (US 20100114493 A1) in view of IMES (US 20120046859 A1) and further in view of Annaiyappa (US 20080173480 A1) and Samuel (US 20150315897 A1). 
 	As per claim 6 as applied to claim 1 above, Vestal, IMES and Annaiyappa does not explicitly teaches displaying a heat map based upon activity in the geo-fenced drilling operation.  
 	In the same field of endeavor, Samuel teaches displaying a heat map based upon activity in the geo-fenced drilling operation (Samuel, ¶0031, representing or displaying a heat-map based on activity of drilling event/operation). 
 	It would have been obvious to one ordinary skill in the art at the time the invention was filed to have modified the teaching of Vestal, IMES and Annaiyappa to incorporate Samuel’s teaching of a method and system of receiving data indicative of location of a first wellbore; identifying an offset well, the offset well within a predetermined distance of the first wellbore, and adjusting a drilling parameter for purpose of predicting and visualizing drilling events (Samuel, abstract). 
D)	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vestal (US 20100114493 A1) in view of IMES (US 20120046859 A1) and further in view of Annaiyappa (US 20080173480 A1) and Dwinnell (US 20020161685 A1).
 	As per claim 7 as applied to claim 1 above, Vestal in view of IMES and Annaiyappa does not explicitly teach providing oil and gas permit data within the geo-
 	In the same field of endeavor, Dwinnell teaches providing oil and gas permit data within the geo-fenced drilling operation to the software application and displaying oil and gas permit data on the software application (Dwinnell, ¶0054 and ¶0060, providing permit data within zone of interests of drilling operation to the web browser application and displaying the data on the application). 
 	It would have been obvious to one ordinary skill in the art at the time the invention was made to have modified the teaching of Vestal in view of IMES and Annaiyappa to incorporate Dwinnell’s teaching of systems and methods by which investors in, and managers of, business activities taking place at remote sites, such as oil and gas drilling sites to obtain qualitative and quantitative information regarding those business activities (Dwinnell, ¶0009). 
E)	Claims 9-13, 15-16, 18 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Vestal (US 20100114493 A1) in view of Annaiyappa (US 20080173480 A1) and further in view of IMES (US 20120046859 A1).
 	As per claim 9, Vestal teaches a system comprising a software application running on a smartphone or pad computer device (Vestal, ¶0065, a system for application program running on cellular phones or portable computer, or PDAs), wherein the software application, running on the smartphone or pad computer, is capable of: registering with a location-based service configured to provide oil and gas data (Vestal, ¶0052-53, registering with location server/service (i.e. GIS technology) configured to provide oil and gas data to an application on the communication device (i.e. 
	However, Vestal does not explicitly teach at the same time as displaying whether an oil or gas well is vertical or horizontal, the depth of the oil or gas well, and the API number of the oil or gas well, displaying a distance; and displaying one or more permits related to the oil or gas well within a geo-fenced drilling operation. 
	In the same field of endeavor, Annaiyappa teaches at the same time as displaying whether an oil or gas well is vertical or horizontal, the depth of the oil or gas well, and the API number of the oil or gas well, displaying a distance (Annaiyappa, ¶0076, displaying other information pertaining to the rig drilling system (i.e. up and down, thus vertical or horizontal, ¶0008; depth ¶0035); and displaying one or more permits related to the oil or gas well within a geo-fenced drilling operation (Annaiyappa, ¶0025 and ¶0076, displaying document/permit information related to rig drilling operation on the display screen 600 (i.e. touchscreen display; ¶0058) and within the drilling operation area).  
	It would have been obvious to one ordinary skill in the art at the time the invention was made to have modified the teaching of Vestal to incorporate Annaiyappa’s teaching of device, method and system for augmenting a traditional drilling or workover rig with automated operational, monitoring and reporting system to 
 	However, Vestal in view of Annaiyappa does not explicitly teach display a distance between the smartphone or pad computer device and the oil or gas well at same time on a graphical user interface.  
 	In the same field of endeavor, IMES teaches display a distance between the smartphone or pad computer device and the oil or gas well at same time on a graphical user interface (IMES, ¶0066 and ¶0150, displaying on the mobile device display 508 a distance from the mobile device to site 202 at the same interval/time (site 202 according to an aspect of the disclosure site 202 can include a residential site, and industrial site (i.e. oil or gas well), a manufacturing site, a commercial site, or any combination thereof)). 
 	It would have being obvious to one of ordinary skill in the art, at the time the invention was made to apply IMES to Vestal in view of Annaiyappa so that mobile energy management system at a site using the proximity detection of a mobile device based upon the detection of a plurality of zones to simultaneously present the boundary of each zone and the current location of the mobile device within the display screen of the mobile device (IMES, abstract). 
	As per claim 10 as applied to claim 9 above, Vestal teaches wherein the software application is configured to display two or more touchscreen icons that represent two or more oil or gas wells located within the geo- fenced drilling operation on a graphical mapping interface (Vestal, ¶0069-70, displaying icons related with oil or gas data or well 
 	As per claim 11 as applied to claim 9 above, Vestal in view of IMES teaches wherein the software application is configured to filter information based upon the geo-fenced drilling operation comprising two or more wells (Vestal, ¶0084, filtering the information or rigs based on number of criteria (i.e. geospatial drilling project), and 95Docket No. 2516.0002PATENTwherein the software is configured to display a route between two or more wells (IMES, ¶0068, display travel direction or route between two or more locations) associated with the geo-fenced drilling operation (Vestal, ¶0069-70, physical area of interest (i.e. geospatial/geofence) drilling project/operation on the mapping interface). 
 	As per claim 12, Vestal teaches a system comprising a software application running on a smartphone or pad computer device (Vestal, ¶0065, a system for application program running on cellular phones or portable computer, or PDAs), wherein the software application, configured to run on the smartphone or pad computer device, is operable to: register with a location-based service configured to provide oil and gas data (Vestal, ¶0052-53, registering with location server/service (i.e. GIS technology) configured to provide oil and gas data to an application on the communication device (i.e. smartphone)); display a graphical mapping interface including roads on a graphical user interface (Vestal, ¶0052 and ¶0062-63, displaying data such as highways/roads on the graphical map interface); display, on the graphical user interface, two or more icons wherein each icon represents an oil or gas well that is within a geo-fenced drilling operation (Vestal, ¶0069-70, displaying icons related with oil or gas data or well on the 
 	However, Vestal does not explicitly teach display one or more permits associated with the two or more oil or gas well that are within a geo-fenced drilling operation while also displaying geo-fenced drilling operation. 
 	In the same field of endeavor, Annaiyappa teaches display one or more permits associated with the two or more oil or gas well that are within a geo-fenced drilling operation while also displaying geo-fenced drilling operation (Annaiyappa, ¶0025 and ¶0076, displaying document/permit information related to rig drilling operation on the display screen 600 (i.e. touchscreen display; ¶0058) and within the drilling operation area and displaying other information related to rig operation).  
It would have been obvious to one ordinary skill in the art at the time the invention was made to have modified the teaching of Vestal to incorporate Annaiyappa’s teaching of device, method and system for augmenting a traditional drilling or workover rig with automated operational, monitoring and reporting system to improve efficiency and provide more capability for less investment for the end user (Annaiyappa, ¶0008). 
 	However, Vestal in view of Annaiyappa does not explicitly teach create a route between two or more oil and gas wells; and display the route on the graphical mapping interface.  
 	In the same field of endeavor, IMES teaches create a route between two or more oil and gas wells; and display the route on the graphical mapping interface (IMES, ¶0068 and ¶0150, generating or creating travel direction or route between two or more 
 	It would have being obvious to one of ordinary skill in the art, at the time the invention was made to apply IMES to Vestal and Annaiyappa so that mobile energy management system at a site using the proximity detection of a mobile device based upon the detection of a plurality of zones to simultaneously present the boundary of each zone and the current location of the mobile device within the display screen of the mobile device (IMES, abstract). 
 	As per claim 13 as applied to claim 12 above, Vestal teaches wherein the software application is configured to display a text box on the graphical mapping interface that displays an operator name associated with at least one or more oil or gas wells (Vestal, ¶0092 and table 1, display a text box that displays operator name associated with gas well).  
 	As per claim 15 as applied to claim 13 above, Vestal teaches wherein the software application is further configured to create a report based upon at least one unconventional oil and gas play (Vestal, ¶0097, create a report based on unusual gas rigs (e.g. unassigned rigs, rig moving with no location set, etc.)).  
 	As per claim 16 as applied to claim 13 above, Vestal teaches wherein the software application is further configured to create a graphical report based upon the geo-fenced drilling operation (Vestal, ¶0069, create a visual report based upon the drilling projects/operations).   

 	In the same field of endeavor, IMES teaches wherein the software application is configured to receive GPS data (IMES, ¶0103, receiving GPS data) which is associated with the location of an oil or gas rig (IMES, ¶0103, associated with the location of site 202 (i.e. oil or gas rig)).
	It would have being obvious to one of ordinary skill in the art, at the time the invention was made to apply IMES to Vestal and Annaiyappa so that mobile energy management system at a site using the proximity detection of a mobile device based upon the detection of a plurality of zones to simultaneously present the boundary of each zone and the current location of the mobile device within the display screen of the mobile device (IMES, abstract). 
 	As per claim 20 as applied to claim 13 above, Vestal teaches wherein the software application is configured to receive a voice command related to an oil or gas rig (Vestal, ¶0113, receive user’s input/command such as audio/voice related to oil or gas rig) and display data responsive to the voice command related to the oil or gas rig (Vestal, ¶0111 and ¶0113, and display information responsive to user’s input (i.e. audio input) related to the oil or gas rig). 
F)	Claims 14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vestal (US 20100114493 A1) in view of Annaiyappa (US 20080173480 A1) and further in view of IMES (US 20120046859 A1) and Dwinnell (US 20020161685 A1). 

 	In the same field of endeavor, Dwinnell teaches wherein the software application is configured to receive a notification if a permit is filed within the geo-fenced drilling operation (Dwinnell, ¶0060, verifying that permit is delivered within the zone of interest of drilling rig operation). 
 	It would have been obvious to one ordinary skill in the art at the time the invention was filed to have modified the teaching of Vestal in view of Annaiyappa and IMES to incorporate Dwinnell’s teaching of systems and methods by which investors in, and managers of, business activities taking place at remote sites, such as oil and gas drilling sites to obtain qualitative and quantitative information regarding those business activities (Dwinnell, ¶0009). 
 	As per claim 17 as applied to claim 13 above, Vestal and Annaiyappa and IMES does not explicitly teach wherein a geo-fence is displayed on the graphical mapping interface and where the geo-fence represents oil or gas production of at least one oil or gas well.
 	In the same field of endeavor, Dwinnell teaches wherein a geo-fence is displayed on the graphical mapping interface and where the geo-fence represents oil or gas production of at least one oil or gas well (Dwinnell, ¶0060 and ¶0017, geologic zone of interest is displayed and represents oil and gas production of oil and gas well). 
 	It would have been obvious to one ordinary skill in the art at the time the invention was filed to have modified the teaching of Vestal in view of Annaiyappa and 
  	As per claim 19 as applied to claim 13 above, Vestal teaches, wherein the software application is configured to receive a voice command from the user (Vestal, ¶0113, receive user’s input/command such as audio/voice).
 	However, Vestal in view of Annaiyappa and IMES does not explicitly teach command related to a permit and display permit data associated with the voice command.
 	In the same field of endeavor, Dwinnell teaches command related to a permit and display permit data associated with the voice command (Dwinnell, ¶0056 and ¶0060, direction related to displaying permit number and classification (details) related to a rig). 
 	It would have been obvious to one ordinary skill in the art at the time the invention was filed to have modified the teaching of Vestal in view of Annaiyappa and IMES to incorporate Dwinnell’s teaching of systems and methods by which investors in, and managers of, business activities taking place at remote sites, such as oil and gas drilling sites to obtain qualitative and quantitative information regarding those business activities (Dwinnell, ¶0009). 
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643